 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDCicero Fowler t/a Fowler's Barber Shops and Journey-men Barbers,Hair Dressers,Cosmetologists andProprietors'International Union of America, AFL-CIO, Local 844.Case I l-CA-4198December17, 1976SECONDSUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn January 5, 1972, and February 22, 1974, theNational Labor Relations Board issued a Decisionand Orders and Supplemental Decision and Order2directing,interalia,CiceroFowler t/a Fowler'sBarber Shops, herein called the Respondent, to takecertain remedial action and make whole certainemployees for any loss of earnings suffered after May28, 1970, as a result of the Respondent's unfair laborpractices in violation of Section 8(a)(1) and (5) of theAct. On September 16, 1975, the United States Courtof Appeals for the Fourth Circuit entered its judg-ment enforcing in full the backpay orders of theBoard. A controversy having arisen as to the amountof backpay due under the Board's Orders, the Board'sRegional Director for Region 11, on July 30, 1976,issued and duly served on the Respondent a backpayspecification and notice of hearing setting forth theamount due the discnminatees and notifying theRespondent that it must file a timely answer pursuantto Section 102.54 of the Board's Rules and Regula-tions.3 The Respondent failed to file an answer to thespecification.On September 20, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with attachments, and on Sep-tember 23, 1976, an amendment thereto with at-tached exhibits. Subsequently, on October 12, 1976,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent did not file aresponse to Notice To Show Cause and therefore theallegationsof the General Counsel's Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.iSpruce Up Corporation,194 NLRB 8412Spruce Up Corporation,209 NLRB 194.3By order dated September16, 1976, the ActingRegionalDirectorsevered theinstant Case 11-CA-4198 from Cases I l-CA-3949-1, -2, and -3,involving the other respondent,SpruceUp Corporation,which had filed ananswer to the specification'Asmore detailed in the motion,(I) in telephone and personal227 NLRB No. 71Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto ... .(c) . . . If the respondent fails to file any answerto the specification within the time prescribed bythis section, the Board may, either with or withouttaking evidence in support of the allegations of thespecification and without notice to the respon-dent, find the specification to be true and entersuch order as may be appropriate.The specification, issued on July 30, 1976, and dulyserved on the Respondent, specifically states that,pursuant to Section 102.54 of the Board's Rules andRegulations, the Respondent shall, within 15 daysfrom the date of the specification, file an answer tothe specification in the manner required by theBoard's Rules and Regulations and, if the failure todo so is not adequately explained, the allegations ofthe specification shall be deemed to be admitted to betrue and the Respondent shall be precluded fromintroducing any evidence controverting them. Theuncontroverted allegations of the General Counsel'smotion show in specific detail that counsel for theGeneral Counsel has communicated repeatedly withcounsel for the Respondent, by telephone, letter, andtelegram, in each instance requesting that an answerbe filed, but no answer had been filed as of Septem-ber 16, 1976, the date of the General Counsel'smotion.4As the Respondent has neither filed an answer tothe specification nor offered any explanation for itsfailure to do so, the General Counsel's motion isgranted and, in accordance with that section of theBoard's Rules set forth above, the allegations of thespecification are deemed to be admitted as true andare so found by the Board.Accordingly, on the basis of the allegations of thespecification which are acceptedas true,the BoardconversationswithRegionalOffice personnel between August 20 andSeptember10, 1976,the Respondent's counsel promised to file an answerwithin a few days but failed to do so, and (2) he failed to take delivery of acertifiedletter or to respond to a telegram,each requesting the filing of ananswerA copy of thecertified letter was sent also to the Respondent byordinary mail, but was not returned to the Regional Office and presumablywas received but not answered FOWLER'S BARBER SHOPS413finds the facts as set forth therein, concludes that thenet backpay of the discriminatees is as stated in thecomputations of the specification, and hereinafterorders the payment be made by the Respondent toeach of the discriminatees listed in the Order herein.ORDERPursuant to Section I0(c) of the -National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,Cicero Fowler t/a Fowler's Barber Shops, Fayette-ville,North Carolina, his agents, successors, andassigns,shallmake whole- each of the discriminateesnamed below by payment to each of them of theamountset forth adjacent to his name, plus interestaccrued at the rate of 6 percent per annum, to becomputed in the manner spgcified inIsis Plumbing dtHeating Co.,138 NLRB 716-(1962), until payment ofallbackpay due, less tax withholding required byFederal and state laws-: 5Christopher C. Allen, Jr.$ 5,553JamesA. Bailey5,248Earl Bilvrey10,228David Brown1,902E.C. Cale1,739William E. Green6,071Joe P. Hall7,284EugeneHargrove8,222Thomas F. Hooper5,932Joseph Lee33,733George McCormick18,026Willie Pridgen7,272James C. Smith5,691MerrielWilliams4,111JesseWomble1,1615Discnminatees David Ballew, Thaddeus Butler, James Hudson, andHoward Sinclair each obtained substantially equivalent employment prior toMay 28, 1970,and admittedly suffered no loss of earnings throughout thebackpay period and therefore each is not entitled to any backpay.HectorHunt was not an employee at the time of the March 3, 1970,strike since theAdmrmstrative Law Judge and the Board had found that he had not beendiscriminatorily discharged, but had been erroneously included in the noticeas a striker entitled-to reinstatement by the Respondent on May 28, 1970.Accordingly,hers not entitled to any backpay.-